department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number release date index number date dear this letter is in reply to your inquiry about the taxability of severance_pay that you have been receiving from your former employer since your retirement in you are concerned that your employer is currently deducting federal_insurance_contributions_act fica_taxes commonly referred to as social_security and medicare taxes from the severance_pay although the information submitted does not contain the terms of the plan under which you are receiving payments it appears that your employer may have been treating the payments as nonqualified_deferred_compensation under a transition rule in final regulations under sec_3121 of the internal_revenue_code see sec_31_3121_v_2_-1 and sec_31_3121_v_2_-2 if the amounts paid_by your employer are severance_pay severance_pay is subject_to social_security and medicare taxes when paid the taxes apply regardless of when the services were performed there has been no change in the law on date that would affect the social_security and medicare taxation of severance_pay in 63_fsupp2d_1131 c d cal the united_states district_court for the central district of california held that severance_pay paid_by an employer to a former employee in and was wages subject_to social_security and medicare taxes when paid i hope this information is helpful to you if you have further questions please call alfred g kelley identification_number at sincerely jerry e holmes chief employment_tax branch office of division counsel associate chief_counsel tax exempt and government entities
